DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “the same test toner image” (see the last line of the claim) should be corrected to --a same test toner image-- since this limitation has not previously been set forth.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al. (US 2022/0197192, hereinafter “Kobayashi”) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kobayashi teaches an image forming apparatus 1 (Fig. 1 [0031]) comprising: 
an image carrier 51 configured to carry a toner image (Fig. 1 [0035]); 
an image forming unit 50 configured to form the toner image on the image carrier (Fig. 1 [0034]); 
an intermediate transfer belt 44b on which the toner image formed on the image carrier is transferred (Fig. 1 [0034]); 
a transfer member 45 configured to transfer the toner image transferred on the intermediate transfer belt 44b on a recording medium S (Fig. 1 [0042]); 
a power supply 76 configured to apply a transfer voltage to the transfer member 45 (Fig. 2 [0043]); 
a sensor 80 configured to detect, as density information, a density of the toner image formed on the recording medium S (Fig. 1 [0053, 0094]); and 
a control unit 30 (Fig. 2 [0054]) configured to execute an adjustment mode in which, in a non-image formation period (i.e., period other than the “image forming state”; [0057]), (i) a test recording medium is output as a test chart 100 (S205; Fig. 8 [0093]) on which a plurality of test toner images 101-103 are transferred by applying a test voltage to the transfer member while increasing or decreasing the test voltage in a stepwise manner (i.e., sequentially increasing/decreasing absolute values; [0081]) to apply test voltages of a plurality of levels to the transfer member ([0105]), (ii) the plurality of test toner images transferred on the test chart are subjected to detection performed by the sensor (S207-S210/S212/S214/S216; Fig. 8 [0095-0096]), and (iii) a transfer voltage to be applied to the transfer member when the toner image is transferred from the intermediate transfer belt on the recording medium is adjusted based on a result of the sensor detection (S218-S221; [0098-0099]), 
wherein, in the adjustment mode (in S218; Fig. 8 [0100]), the control unit sets a plurality of groups of at least two or more (four) adjacent test toner images ([0101]), extracts one of the plurality of groups (one that has the smallest standard deviation Lave_stdev(n), i.e., luminance stable region) based on an index value (Lave_stdev(n)) acquired from a result of detection that the sensor performs upon respective test toner images included in each of the plurality of groups ([0101]), and adjusts the transfer voltage based on the density information of test toner images included in the extracted one of the plurality of groups (S301-S306; Fig. 10 [0101]).
Regarding claim 2, Kobayashi teaches the image forming apparatus according to claim 1, wherein the plurality of groups includes a first group and a second group adjacent to the first group, and wherein the first group and the second group include the same test toner image (groups are set for every four patch numbers N to N+3 sequentially, i.e., one group contains patches 1-4, the next group contains patches 2-5, etc.; [0101]).
Regarding claim 3, Kobayashi teaches the image forming apparatus according to claim 1, wherein the control unit adjusts the transfer voltage based on information about a variation in luminance information of test toner images included in the extracted one of the plurality of groups ([0101]).
Regarding claim 4, Kobayashi teaches the image forming apparatus according to claim 1, wherein the index value is information about a variation in luminance information of respective test toner images included in each of the plurality of groups ([0101]).
Regarding claim 5, Kobayashi teaches the image forming apparatus according to claim 1, wherein the index value is a standard deviation of luminance information of respective test toner images included in each of the plurality of groups ([0101]).  
Regarding claim 6, Kobayashi teaches the image forming apparatus according to claim 1, wherein the index value is an average of luminance information of respective test toner images included in each of the plurality of groups ([0101]).

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852